 HAMILTON PLASTICSHamilton Plastics,a Division of Buckeye CustomProductsandDarrinM Norris Case 9-CA-25218October 31 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn August 23 1988 Administrative Law JudgeLowell Goerlich issued the attached decision TheRespondent filed exceptions and a supporting briefand the General Counsel filed an answering briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings I andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent HamiltonPlasticsaDivision of Buckeye Custom ProductsMason Ohio its officers agents successors andassigns shall take the action set forth in the OrderiThe Respondent has excepted to some of the judge s credibility findmgs The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91 rNLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsDeborah Jacobson Esqfor the General CounselHarry A Goussetis Esqof Columbus Ohio andDanielThomasIndustrialRelationsManagerofMasonOhio for the RespondentDarren M Norrisof Middletown Ohio for the ChargingPartyDECISIONSTATEMENT OF THE CASELOWELL GOERLICH Administrative Law Judge Thecharge filed by Darren M Norris an individual onMarch 16 1988 was served on Hamilton Plastics a Division of Buckeye Custom Products (the Respondent) bycertified mail on March 17 1988 A complaint and noticeof hearing was issued on April 26 1988 An amendmentto the complaint inserting 1988 after the phrase 14thof Junewhichappears on line 6 page3of the complaintwas filed on May 5 1988 In the complaint it wasalleged that the Respondent discharged Darren Norrisbecause he engaged in protected concerted activities inviolation of Section 8(a)(1) of the National Labor Relations Act (the Act)529The Respondent filed a timely answer in which itdenied that it had committed the unfair labor practicesallegedThe case was heard on June 14 1988 at CincinnatiOhio Each party was afforded a full opportunity to beheard to call examine and cross examine witnesses toargue orally on the record to submit proposed findingsof fact and conclusion and to file briefs All briefs havebeen carefully consideredOn the entire record in this case and from my observation of the witnesses and their demeanor I make the fol]owingFINDINGSOF FACT CONCLUSIONSAND REASONSTHEREFORITHE BUSINESS OF THE RESPONDENTAt all times material the Respondent a corporationwith an office and place of business in Mason Ohio hasbeen engaged in the manufacture and nonretail sale anddistribution of injection molded plastic parts and relatedproductsDuring the last 12 months the Respondent in thecourse and conduct of its business operations describedabove sold and shipped from its Mason Ohio facilityproductsgoodsandmaterialsvalued in excess of$50 000 directly to points outside the State of OhioThe Respondent is now and has been at all times materialan employer engaged in commerce within themeaningof Section 2(2) (6) and (7) of the ActIITHEUNFAIR LABOR PRACTICESThe General Counsel charges that Norris was discharged forengagingin protected concerted activitiesA The Alleged Protected Concerted ActivitiesThe conduct of Supervisor James Barnard Norrisbosswas described asHe would yell at us would cusshe would throw temper tantrums He would yell all thetimeHe threw stuffKent Fraley a paint technicianalong with Norris and other employees observed an incident in which Barnard yelled at and cussed employeesand took the paint gun and threw itFraley remarkedthat he would back Norris up if he went to management in regard to Barnard s conduct Thereafter Norrisapproached several other employees who agreed therewas a problem with Barnard and we needed to dosomething about itThree of the employees StewartKramer Bill Cummings and Paul Gogue while they didnot agree to go with Norris to management did agree tohelphim if needed after Norris and Fraley had goneto managementAfter Norris had talked to the employees as abovenoted he and Fraley went to Manufacturing and CoreProduction Manager Ray Hanna s office Fraley had arranged the meeting Norris described what occurredIwent in and explained to him the situation andwhat was going on the way he was treating employeesYou know I said I wasn t going in therejust for myself I was going in there for you know291NLRB No 90 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe other people' because Jim Banard [sic] reallydidn t treat me that bad He treated the other employees Paul Hogue and some other employees inthere pretty bad and you know I was voicing myopinion for them you know and explained the situation and Rob Fraley you know he explaried youknow he said you know he agreed there was aproblem tooHanna described what occurredDarrin complained that he felt that he wasn t beingtreated or talked to fairly and that some-and thatthe other people on the floor didn t like the waythat his supervisor Jim Banard [sic] was talking onthe floor and he gave me some examples of someproblems he had incurred on the floor and I said-and I listened and said If these things are true it snot what I want to have happen And I said I willlook into it and I thanked him for coming upHanna further testified that Norris complaint had todo with the whole department and they didn t justhave to do with DarrinBarnard was reprimanded and thereafter his deportment improvedSection 7 of the Act reads in partEmployees shallhave the right toengage in other concerted activities for the purpose ofother mutual aid and protectionOn the subject of concerted activities the Board haslately opined inMeyers Industries281 NLRB 882 (1986)(Meyers II)reaffgMeyers Industries268NLRB 493(1984)(Meyers 1)InMeyers Ithe Board adopted the following definition of the term concerted activitiesIn general to find an employees activity to be concertedwe shall require that it be engaged in with or on theauthority of other employees and not solely by andon behalf of the employee himself [Footnote omitted ] TheMeyers Idefinition expressly distinguishesbetween an employees activities engaged inwithor on the authority of other employees (concerted)and an employees activities engaged in solely byand on behalf of the employee himself' not concerted)There is nothing in theMeyers Idefinitionwhich states that conduct engaged in by a singleemployee at one point in time canneverconstituteconcerted activity within the meaning of Section 7On the contrary theMeyers Idefinition in part attempts to definewhenthe act of a single employeeis or is not concertedIt is clear from the credited testimony in this case thatNorris discussion with Hanna not only involved Nornscomplaints in respect to Barnard s conduct but similarcomplaints of other employeesMoreover the Respondent admitted the complaints had to do with the wholedepartmentandthey didn t just have to do withFraley testifiedWell he mentioned just that Barnard cussed himout and that there was other people he cusses out tooDarrinAdditionallyNorris informed the Respondentthat he was also speaking for other employeesThus Norris complaint involved a common grievanceand sought the achievement of a common objective i ea change in Barnard s objectional treatment of the employees working under him Norris complaint represented the thinking of more than one employee the Respondent acknowledged that the complaint involvedmore than one employee and Norris was acting onbehalf of other employees and not solely on behalf ofhimselfThus the activities of Norns and other employees fallwithin the concept of concerted activities as delineatedby the Board inMeyers IandMeyers IIsupra See alsoOakes Machine Corp288 NLRB 456 (1988)The purpose of the complaint was for mutual aid andprotection in that the employees were attempting to persuade the Respondent to improve the working conditionscaused by an abusive supervisorIfind that Norris in his discussion with Hanna wasengaged in concerted activityB TheDischargeof Darren M Norris1FactsNorris became a probationary employee for the Respondent on August 5 1987 He worked on the secondshift in the G car department where glove boxes for the1987 and 1988 Topaz and Tempo were assembledNorrisnormalworking days were from Mondaythrough Friday however sometimes mandatory overtime was scheduled for him on Saturday and SundayAdditionally he worked voluntary overtime during hisnormal workweekNorris worked a lot of voluntary overtime and neverturned down any overtime that was offered him Thusduring his tenure with the Respondent he worked morethan 40 hours in every weekNorriswas terminated on Monday September 211987During the last week of his employment heworked 72 hours including Saturday the week before hisdischarge he worked 64 5 hours including Saturday andSunday Norris had nevermissed a day of scheduledworkOn Wednesday or Thursday September 16 or 18Norris was assigned mandatory overtime for SaturdaySeptember 19 and Sunday September 20 Norris commented that it d be nice to have a weekend off heresometime soonBarnard heard the remarkOf this incident Barnard testified as follows[I]twas Thursday-yeah Thursday he had confronted me and said he-since he was working allthis overtime this week that he was thinking abouttaking Sunday off And I toldhim Iexplained tohim IsaidHey this-during the week you re volunteeringtowork and that s something you don thave to doImean Ican get somebody else towork during the week but Sunday I need you because we only have a certain amount of people todo the job The customerneeds theseparts and werequired him to come in to work Sunday He has tok HAMILTON PLASTICS531be thereAnd-well hejust kindof-he laughedshruggedit off youknow and went back to work, andI took that as you know he s going to come in to workand I believed he would[Emphasis added ]024 door when heat staking Also have problemwith getting hands dirty from handling screws suggested we wash screws with MEX so we wouldn tget parts dirtyAlways comes up with good ideasBarnthouse s version differed somewhat from Barnard s version[W]ewere scheduled full for a weekend andDarnn on a Thursday or Friday had made a comment to Jim Banard [sic] that he worked a lot ofovertime through the week and didn t want to workthe weekend or wasp t coming in I don t know exactly what he said but that s-what I got was thathe didn t want to be here or wasn t coming hereand I didn t know which but at that time I askedJim Banard [sic] to go back down and talk toDarnn to let him know he s tempo-ary Whenwe re scheduled full because we were shorthandedIhad to have everybody there and we were dealingwith a department that required about 15peopleWe were just getting started and I think atthat time we only had about eight So Jim did talkto Damn and I think when he went back down andtalked to himDarrenmade the comment to JimWell he was only kidding or something of that nature[Emphasis added ]Norrisworked on Saturday September 19 but onSunday September 20 he called offHis car brokedownHe called in and talked to Supervisor TonyStrongHe told Strong that he would not get to workbecause his car broke downStrong advised him totry to if you canNoms call was 3 or 4 hours beforehis shift startedOn Monday morning September 21 Norris clocked inas usualAbout half an hour later Barnard with Stronghanded Norris a termination of employment paperwith the reason for termination stated as follows (G CExh 3)Darren [sic] had been working a lot of voluntaryovertime on the week 9-13-87 thru 9-19-87 but heknew it was manitory [sic] for him to work Sunday9-20-87 Earlier that week he said something abouttaking Sunday off I told him he better show upthat he was scheduled to work He responded likehe was kidding around But 9/20/87 he called inand said his car broke down Tony Strong talked tohim and said he better try and make it but he didn tNorriswas a good to excellent employee On hisNew Employee Probationary Evaluation form hismarks were either excellent or good To the question Isthere a possibility of terminationallanswerswereNo On his last evaluation ( 9-13 thru 9-19 ) appearsthis commentVolunteers for overtime does a goodjobAttached to the form were these comments for theweek August 7 to 15 (G C Exh 4)Has been doing excellent job Volunteers for overtimeHas been making lots of suggestions like usingribswe trimmed fromB pillarsfor plastic insert forBarnard made the evaluations Barnard testifiedAt thebeginning he was excellent did a great job did everything asked him to do and he just slowly started detenorating as time went on 2According to Hanna he was the person who actuallymade the final decision to discharge Norris The testimony ofHanna discloses that Barnthouse and Barnard cameto him and told him that they had three employeesNorrisCharles Lewis and Stewart Kramer with whomthey had attendance problems and they recommendedthat they be discharged Hanna voiced a reluctance todischarge the three employees because he was shorthanded and needed the employees Hanna neverthelessreviewed their evaluationsWhen Norris case wasreachedHanna was told that Norris did not appear formandatory overtimeHe called in and said he had cartrouble but he made the point of telling us he was notgoing to work scheduled overtimeSeveral other matterswere also mentioned (see infra) Hanna commentedto Barnthouse and Barnard[W]e cant afford to let three people goWerebarely keeping up with our schedulesyou vegot two with an attendance problem and one whotold us he was going to work and when he was notgoing to work and to me that s an attitude problemoverall[Y]ou ve got a personcould be adetriment because he s also going around braggingabout what he s done at other plants when he s hadproblems and he s also been caught-or we ve hadcomplaints about him and the way he s talking tofemale supervisors-female employees 3That sa problem more than an attendance problemFurther testifyingHanna said[I]f an employee is scheduled to come to work anddecides on their ownhe s just not going to doitthen that s enough for me[I]twasn t somuch that an employee misses anytime it s whenthey make a decisionI think this one is a detriment to Hamilton PlasticsAccording to Hanna an employee is normally excused from job attendance if he has car trouble butNorriswas not excused because [h]e had previouslystated his position he was not coming to work that dayI concluded thathe had made his own decision not to come to workAlthough Hanna read fromNoms termination of employment form that in response to Barnard s direction to work the scheduledovertimehe [Norris] responded like he was kiddingaroundHanna made no investigation regarding wheth2 Barnard s testimony does not wholly gell with Norris evaluations2 TheRespondent claimed that Norris had been suspected of sabotagmg equipment at his prior place of employment and addressing an offensive sexual remark to one of the Respondent s female employees 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDer Norris car had actually been inoperative nor did heinquire of Norris concerning whether he had proof thathis car had broken downHanna first testified that Norris complaint in respecttoBarnardwhich he had addressed to him was notmentioned during the discharge discussion but later hesaid Barnard mentioned it but that it was not used as aposition of discussionHanna discharged Norris but retained the other twoemployees Later one of those employees Charles Lewiswas dischargedHis termination of employment formreveals that prior to Norris discharge he had beenabsent on three mandatory workdays9/5/87 9/12/87and 9/20/87These together with additional absenceswere cited as reasons for his dischargeNorris was never counseled in regard to his absenceon September 20 before he was fired nor was he givenan opportunity to prove that his absence was not a deliberate absence Neither was Norris informed that if he didnot work mandatory overtime he would be fired According to Barnard the other employees had beenwarned about their absencesBarnard testified that prior to meeting with Hanna hehad prepared the termination of employment forms forthe three employees The forms for the other two werelater destroyedAccording to Barnard he recommended that Norris bedischarged becausehe told me Thursday he wasn tcoming into work and he lived up to his promise andthat the other two employees be discharged for absencesConcerning these two employees Barnard quotes Hannaas saying[W]e could live with an attendance problemfor a little while longer until we were able to drug testmore employees because we were hurting for employeesat that time and that was the reason he decided to keepthemNorris discharge occurred around a week after Norrishad discussed Barnard s conduct withHannaand immediately after he had committed the first arguable offensesubsequent to his talk with HannaAfter Norris was discharged he contacted Barnthouseabout his discharge Barnthouse advised him that he wasgoing to stickwith discharge but he could talk toHannaOf this discussion with Hanna Norris testifiedHe just says that you know we went over it and Iexplained to himWell you know how can youterminate me because you know look at the evaluations I ve never called off All these other peoplecall off every weekend on mandatory overtime andyou don t fire them and you fire me You knowhow can you do this to me? And he says-he saysWell he says 111 discuss it with Ray Newton and111 give you a verdict and then I called him backand he says Well we re going to stick with it2Conclusions and reasons thereforDiscrimination consists in treating like cases differentlyFrostyMornMeats296 F 2d 617 621 (5th Cir1961) If the Respondents witnesses are to be believedthree employees were recommended for discharge because of absenteeism Two Kramer and Lewis were retamed and Norris the only one who had openly engagedin concerted activitieswas firedMoreover Norris whowas charged with only one absence was the least offenderHowever the Respondent points out three things thatmay distinguish Norris case from the cases of the othertwo employees Norris was suspected of sabotaging another employers machinery Norris made an offensivesexual remark to a female employee and Norris portrayed an attitude problem reflected in Norris statement that he didn t want to work on Sunday which helived up to after being told to be present (R Br 9 )Concerning the alleged sabotage and the offensiveremark these were apparent afterthoughts because neither of these figured in Barnard s recommendations fordischarge nor were they acted on although known priorto the time Norris openly engaged in concerted activitiesAgain if the Respondents witnesses were to be believedNorris was really discharged for (as expressed byHanna) if an employee is scheduled to come into workand decides on their ownhe s just not going to doitthen that s enough for me[I]twasn t so muchthat an employee misses anytimeits when they make adecision(Emphasis added) In this respect Norriswas also treated differently because Lewis once statedthat he was not going to appear for mandatory overtimebecause his parents were taking him to Bear Lake inMichigan Lewis missed mandatory overtime but was notdischargedIn evaluating the real reason_ or true purpose forNorris discharge as expressed by the Respondent as thereal reason or true purpose 4 it is significant that hadNorris simply not shown up for mandatory overtime hewould have been retained in his job but because he washeard to remark in a kidding vein that since he wasworking all this overtime this week that he was thinkingabout taking Sunday offhe was sumarily dischargedeven though his absentee record was perfect until his absence on September 20 1987 Moreover Norris was discharged without the Respondent checking with him orother sources regarding whether his automobile breakdown story was true 5 (Had the story been true his abBence would have been excused )Indeed because the Respondent believed that Norriswould appear for work Sunday it seems unreasonablethat the Respondent would not have at least given himthe benefit of the doubt and verified his story Thusfrom the foregoing account the inference lies that theRespondent was bent on discharging Norris whether hisexcuse had been acceptable or not or whether under its4 [T]he real motive of the employer in an alleged § $(a)(3) violationisdecisiveNLRB v Brown Food Store380 U S 278 287 (1965) It isthe true purpose or real motive in hiring or firing that constitutes thetestTeamsters Local 357 v NLRB365 U S 667 675 (1961) Section8(a)(3) prohibits discrimination in regard to tenure or other conditions ofemployment to discourage union membershipIthas long been established that a finding of violation under this section will normally turnon the employers motivationAmerican Ship Building Co v NLRB380U S 300 311 (1965)5 It was said inUS Rubber Co v NLRB384 F 2d 660 662-663 (5thCir 1967)Perhaps most damning is the fact that both [employees] weresumardy discharged after reports of their misconductwithout beinggiven any opportunity to explain or give their version of the incidents HAMILTON PLASTICS533policy his absence was a dischargeable offense In reference to the other two employeesdiscrimination seemsapparentThe Respondents true purpose or realmotive as expressed by the Respondent under the factsof thiscase is notcredibleFinding no plausible motive for Norris discharge andthe reason advanced by the Respondent not being persuasive I conclude that the Respondents real motivewas to discourage its employees from engaging in concerted activities by the discharge of Norris and that thereasons advanced for Norris discharge were pretextual 6Additionally the Respondent washurting for employeesyet incongruously it discharged a good to excellent employeewho always worked voluntary overtime when asked who came up with good ideas whowould have been normally excused from his absencewhose supervisor believed he was coming to work andwas only kidding about his absence andwhose seemingly legitimate excuse was not investigated Such action onthe part of the Respondent in rejecting Norris excusefor his absence out of hand without any examinationabout whether the excuse was well founded or not doesnot withstand scrutinyAs was said inNLRB v BirdMachine Co161 F 2d 589 592 (1st Cir 1947) supportfor finding an unlawful motivation is augmented [when]the explanation of the dischargedoes not stand upunder scrutinyMoreover the timing of Norris discharge shortly afterhe had engaged in concerted activity and immediatelyafter he had committed the first arguable offense (an offense only if he had lied about the breakdown of hisautomobile) after he hadengaged inconcerted activitiescreates a strong inference that the reason given for thedischarge was not the real one CfNLRB vRainware732 F 2d 1349 1354 (7th Cir 1976)On the basis of the credible facts in thiscase I amconvinced that Norris would not have been dischargedhad he not engaged in protected concerted activities CfWright Line251 NLRB 1083 (1980) I do not believe theRespondent when it cites any other reason for Norrisdischarge 7Accordingly I find that by discharging Norris on September 21 1987 the Respondent violated Section8(a)(1)of the Act 8CONCLUSIONS OF LAW1The Respondent is an employer engaged in commerce within the meaning of Section 2(2) (6) and (7) of8[W]hen every other plausible motivehas been eliminated and thereasons advanced are not persuasive the unionactivity may well disclosethe real motive behindthe employer s actionAmes Ready Mix ConcretevNLRB411 F 2d 1159 1161 (8th Cir 1969) See alsoNLRB V MelroseProcessing Co351 F 2d 693 698 (8th Cir 1965)MarianLewisInc270NLRB 432 (1984)'The Boardisnot compelledto accept the employers statementwhen thereis reasonablecause forbelievingthat the ground put forwardwas the employers dissatisfactionwith the employeesunionactivity[here concerted activity]Great Atlantic & Pacific Tea Co v NLRB354F 2d 707 709 (5th Cir 1966)8It is also significant that the Respondentoperatesa nonunion plantand that concertedactivitiesof employees may be a first stept towardunionization Indeed theRespondent believes thatNorrisis attemptingto use the NLRBas a substitutefor a collectivebargaining agreement atbitration procedure(R Br 11)the Act and it will effectuate the purposes of the Act forjurisdiction to be exercised here2By unlawfully discharging Darren M Norris onSeptember 21 1987 the Respondent has engaged inunfair labor practiceswithin the meaning of Section8(a)(1) of the Act3The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and (7) of the ActREMEDYHaving found that the Respondent has engaged in certarn unfair labor practices I recommend that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policies of the Act Having alsofound that the Respondent unlawfully discharged DarrenM Norris and has failed and refused to reinstate him inviolation of Section 8(a)(1) of the Act I recommend thatthe Respondent remedy such unlawful conduct In accordance with Board policy it is recommended that theRespondent offer Norris immediate and full reinstatement to his former position or if that position no longerexists to a substantially equivalent position without preyudice to his seniority or any other rights or privilegespreviously enjoyed dismissing if necessary any employees hired on or since the date of his discharge to fill theposition and make him whole for any loss of earnings hemay have suffered by reason of the Respondents actshere detailed by payment to him of a sum of moneyequal to the amount he would have earned from the dateof his unlawful discharge to the date of a valid offer ofreinstatement less net interim earnings during suchperiod to be computed on a quarterly basis in themanner established by the Board in FW Woolworth Co90 NLRB 289 (1950) with interest to be computed in themanner prescribed inNew Horizons for the Retarded 9On these findings of fact and conclusions of law andon the entire record I issue the following recommended'oORDERThe RespondentHamilton Plastics a Division ofBuckeye Custom ProductsMason Ohio its officersagents successors and assigns shall1Cease and desist from(a)Discharging or otherwise discriminating against anemployee because he engaged in protected concerted activities(b) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act9 283 NLRB 1173 (1987) Interest on and after January 1 1987 shall becomputed at the short term Federal rate for the underpayment of taxesas set out in the 1986 amendmentto 26 U S C § 6621Interest onamounts accrued prior to January 1 1987 (the effective date of the 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida Steel Corp231 NLRB 651 (1977)10 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulationsthe findingsconclusionsand recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Darrin M Norris immediate and full reinstatement to his former job or if that job no longerexists to a substantially equivalent positionwithout prejudice to his seniority or any other rights or privilegespreviously enjoyed and make him whole for any loss ofearningsand other benefits sufferedas a resultof the discrimination against him in the manner set forth in theremedy section of this decision(b) Remove from its files any reference to the unlawfuldischarge and notify the employee in writing that thishas been done and that the discharge will not be usedagainst him in any way(c)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(d) Post at its facility in Mason Ohio copies of the attached noticemarkedAppendix 111Copies of thenotice on forms provided by the Regional Director forRegion 9 after being signed by the Respondents authorized representative shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany other material" If this Order is enforced by a judgment of a United States court ofappeals the wordsin thenotice readingPosted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLaborRelations Board(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Board hasfound that weviolated the National LaborRelationsAct and has ordered us to post and abide by this noticeWE WILL NOT discharge or otherwisediscriminateagainst you because you have engaged in protected concerted activitiesWE WILL NOT in any like or relatedmanner interferewith restrain or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the ActWE WILL offer Darrin M Norris who we unlawfullydischarged on September 21 1987 immediate and full reinstatementto his former job or if that job no longerexists to a substantially equivalent positionwithout prejudice to his seniority or any other rights or privilegespreviously enjoyed and WE WILL make him whole forany loss ofearningsand other benefits resulting from hisdischarge less any netinterim earnings plus interestWE WILL notify Darnn M Norris that we have removed from our files any reference to his discharge andthat the discharge will not be used against him in anywayHAMILTON PLASTICSADIVISIONOFBUCKEYE CUSTOM PRODUCTS